This is an action by a mother to recover alimony from her three sons. Two of them, residents of the Parish of Orleans, filed exceptions to the jurisdiction of the court ratione personæ, which were sustained. The third son, a resident of the Parish of Jefferson, denied that he had refused to assist his mother, and averred that he offered to take her into his home or to pay her $7 a month alimony, but she declined both offers. There was judgment in favor of the plaintiff and against the defendant for the sum of $5 per month alimony and she appealed, asking that the amount awarded be increased.
The evidence shows that the plaintiff, an aged woman, is unable to work for a living; that she has no income except the $20 a month which her two sons, against whom the suit was dismissed, contribute to her support; that she has been a widow for fourteen years; that the family home left by her husband was subject to a mortgage, which, after his death, was increased $500 for the purpose of making repairs; and that later the house was lost through foreclosure proceedings.
The defendant is married, has two children and lives in the residence in which his wife inherited a one-fourth interest from her parents and he does not pay any *Page 519 
rent but pays the taxes on the property; that defendant is a car inspector for the railway company and earns seventy-eight cents (78¢) an hour, works eight hours a day and has averaged approximately $150 a month for the past eighteen months.
It appears that the plaintiff refused to make her home with defendant because of incompatibility with his wife and declined the contribution of $7 a month, because it was inadequate in comparison with the amount paid her by her other two sons, who each contribute $10 a month for her support, and whose circumstances are comparable to those of the defendant.
It is our opinion that the trial judge correctly held that the defendant was liable and that he could not compel the mother to reside with him and his wife against her wishes. We disagree with our learned brother below as to the amount he awarded and consider it inadequate under the circumstances. It is our conclusion that $10 a month would be fair and reasonable.
For the reasons assigned, it is ordered, adjudged and decreed that the judgment of the district court be amended by increasing the amount of alimony awarded the plaintiff from $5 to $10 a month, commencing from the date set forth in the judgment of the lower court and payable on the dates therein designated; defendant to pay all costs of court.
ODOM and FOURNET, JJ., take no part. *Page 520